Main, J.
(dissenting)—In my opinion, this case is controlled by the case of the Oregon-Washington R. & Nav. Co. v. Board of Com’rs of Yakima County, 103 Wash. 480, 175 Pac. 37, and upon the authority of that case, the judgment should be reversed.
In that case, the railway company’s right of way, figured as acreage, was assessed five times as much as the assessment of the adjoining property. It was there held that the assessment was upon a fundamentally wrong basis. In the present case, the railway company’s right of way, figured as acreage, is assessed fourteen or fifteen times as much as the adjoining-property.
It is true that, in the former case, the commissioners, prior to making the assessment, had in mind an arbitrary sum which was agreed upon to be assessed against the right of way, but the opinion is not rested upon this. It is stated therein that this fact would not avoid the assessment if it could be sustained in reason.
If the assessment in the former case, as there, held, was upon a fundamentally wrong basis, it necessarily follows that the assessment in this case is likewise objectionable for the same reason.
I therefore dissent.
Chadwick, C. J., Mackintosh, and Mitchell, JJ., concur with Main, J.